___________

                                    No. 95-2991
                                    ___________


Roger Allen Wolfe,                      *
                                        *
              Appellant,                *
                                        *
     v.                                 *
                                        *
George Hiakel, Dr.; Tony                *   Appeal from the United States
Bennett, U.S. Marshal; Ken              *   District Court for the
Wilkerson, Sheriff Anoka                *   District of Minnesota.
County, MN; Mr. Veve, Shift             *
Leader, Anoka County Jail;              *   [UNPUBLISHED]
Ms. Anderson, Housing Officer,          *
Anoka County Jail; Unknown              *
Doctor, Anoka County Jail,              *
                                        *
              Appellees.                *

                                    ___________

                     Submitted:     March 5, 1996

                           Filed:   March 8, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Allen Wolfe appeals from the district court's1 order granting summary
judgment to some defendants and dismissing claims against another defendant
in this 42 U.S.C. § 1983 action asserting defendants were deliberately
indifferent to Wolfe's serious medical needs.       We affirm.




       1
       The Honorable James M. Rosenbaum, United States District
Judge for the District of Minnesota, adopting the report and
recommendations of the Honorable Franklin L. Noel, United States
Magistrate Judge for the District of Minnesota.
     Wolfe   alleged   that   while    he     was   a   federal   pretrial   detainee
incarcerated in a Minnesota county jail, he developed kidney stones, and
he complained to prison officials and nurses of intense pain, but he
received no pain medication.     Wolfe alleged he was examined by defendant
urologist Dr. George Haikel, who scheduled surgery for the following week
but who failed to give him pain medication in the interim.            Wolfe alleged
shift leader Joel Vevea and housing officer Jane Anderson ignored his
requests for pain medication; another doctor (name unknown) examined Wolfe
at the jail and also refused to give him pain medication.             Wolfe alleged
that, after the surgery, Dr. Haikel gave him only two days of pain
medication and an antibiotic.     Wolfe claimed Dr. Haikel, U.S. Marshall
supervisor Tony Bennett, Sheriff Kenneth Wilkinson, Vevea, Anderson, and
the unknown doctor were deliberately indifferent to his serious medical
needs.    Wolfe sought compensatory and punitive damages, and declaratory
relief.


     After answering or filing responsive pleadings, all served defendants
moved for summary judgment.     Attached to one motion were Wolfe's medical
records and nurse's notes, indicating that Wolfe was given three Ibuprofen
tablets twice a day until his surgery and Tylenol after his surgery.            Wolfe
responded to the prison officials' summary judgment motion, acknowledging
that he received Ibuprofen for his bursitis in his shoulders.            Wolfe also
submitted an amended complaint, substituting a Dr. Otto for the unknown
defendant, but did not seek leave to file it.


     The district court, adopting the magistrate judge's recommendations,
granted defendants summary judgment, and dismissed without prejudice the
claim against the "unknown" doctor.


     We review a grant of summary judgment de novo, applying the same
standard as the district court.       Earnest v. Courtney, 64 F.3d 365, 366-67
(8th Cir. 1995) (per curiam).     Upon careful consideration of the record,
we agree that summary judgment was




                                        -2-
proper.   Wolfe's claim that he was denied adequate pain medication does not
evidence deliberate indifference, but a disagreement with the course of
treatment.     See Davis v. Hall, 992 F.2d 151, 153 (8th Cir. 1993) (per
curiam) (deliberate indifference standard applies to pretrial detainees;
displeasure with medical judgement or disagreement with course of medical
treatment is not actionable); Smith v. Marcantonio, 910 F.2d 500, 502 (8th
Cir. 1990).


     Finally, with respect to the dismissal without prejudice of the
unknown doctor, we find no abuse of discretion by the district court.   The
dismissal was without prejudice.


     Accordingly, we affirm the judgment of the district court.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -3-